Pardee, J.
“When two or more persons claim the same thing by different or separate interests, and another person, not knowing to which of the claimants he ought of right to render a debt or duty, or to deliver property in his custody, fears that lie may be hurt by some of them, he may exhibit a bill of interpleader against them.” Dan-iell, Ch. Pr. 1560; Story, Eq. 806.
The bill of interpleader, then, was properly filed in this case.
“The fee Milis intended to regulate only those fees and costs which are strictly chargeable as between party and party, and not to regulate the fees of counsel and other charges and expenses as between solicitor and client; nor the power of a court of equity in cases of administration of funds under its control to make such allowance to the parties out of the fund as justice and equity may require. And the act contains nothing which can be fairly construed to deprive the court of chancery of its long-established control over the costs and charges of the litigation to be exercised, as equity and justice may require, including proper allowances to those who have instituted proceedings for the benefit of the general fund.” Trustees v. Greenough, 105 U. S. 535, 536. In that case it is further declared that in litigation upon railroad mortgages, where funds have been subject to the control of the court, “it has been the practice, as well in courts of the United States as in those of the states, to make fair and just allowance for expenses and counsel fees to the trustees, or other parlies promoting the litigation, and securing the due application of the property to the trusts and charges to which it ivas subject;” and that “such allowances, if made with moderation and a jealous regard to the rights of those interested in the fund, are not only admissible, but agreeable to the principles of equity and justice.”
In the case before usa mere stakeholder, without fault himself, in possession of a fund claimed entire by contending parties, (but, as the result show's, with equal rights and claims thereto,) brings the same into court, thereby promoting the litigation and securing the due application of the property. From the nature of the contending claims and the circumstances of the case he incurs expense and counsel fees in bringing the fund into court. There is no equity in compelling him to bear these charges. On the contrary, the parties who have benefited thereby should boar them. And this we understand to be *22in accord with the principles laid down in the case of Trustees v.' Greenough, supra, which are merely declaratory of the general rules controlling courts of equity in eases like this. As to the moderation of the allowance made by the chancellor, no showing is, made here; the only point decided at this time being as to the authority to allow any fee. We see no reason to disturb the order heretofore made in this case, and the rehearing will be denied.
Billings, J., concurs.